FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS
                                                             10/27/2015 3:22:47 PM
                            15           00256         CV           PAM ESTES
                                                                      Clerk

            SANGER BANK VS. DAVID FRANKENS AND KATHRYN FRANKENS
                217TH JUDICIAL, ANGELINA                          CV-00502-15-07




                                         10/26/15

                              123




X




X




10/27/15                               /s/ Terri L. Davis


 936-637-0217                       Terri L. Davis


                                      Official Court Reporter, 217th Judicial District Court
tdavis@angelinacounty.net